Exhibit 10.8

 

ASSET PURCHASE AGREEMENT

THIS AGREEMENT (the “Agreement”) is made and entered into as of this 21st day of
August 2007 (the “Closing Date”), by and between SportsQuest,Inc. a Delaware
Corporation (“Purchaser”), and Lextra Management Group, Inc. (“Seller”).

Background

Seller is engaged in the business of marketing, designing and distributing
ticket and package event products for sports and corporate clients and owns
certain media assets and intellectual property in connection with the business,
(the “Business”). Seller wishes to sell, and Purchaser wishes to purchase all of
the assets used in the Business upon and subject to the terms and conditions set
forth in this Agreement.

Agreement

Now, therefore, for and in consideration of the mutual representations,
warranties, covenants, and agreements contained herein and for other good and
valuable consideration, the receipt and legal sufficiency of which is hereby
acknowledged, the parties hereto agree:

Section 1.  PURCHASE AND SALE OF ASSETS

Section 1.1     Purchase of Assets. On and subject to the terms and conditions
of this Agreement, Purchaser hereby purchases and Seller hereby sells, assigns,
grants, transfers, and conveys to Purchaser all of the right, title, and
interest of Seller in and to all of the assets of Seller used exclusively in the
Business (collectively, the “Purchased Assets”)(the Purchased Assets shall not
include the Excluded Assets) free and clear of any and all liens, claims,
charges, security interests, and encumbrances as the same exist on the Closing
Date, as follows:

 

a.

All intellectual property, trade name, trade secrets, trademarks, personnel
contracts, web site, strategic partnerships, sponsors, publications, operating
model, manuals, and all other confidential information relating to the Business;
and

 

b.

All current, past and future clients.

 

c.

All assets of the Seller identified in Exhibit A.

 

d.

Media Contract/Sponsorship contract with Media4Equity, Inc. in the amount of $10
million dollars, by and between Lextra Management Group, Inc.

 

e.

Assignment of a private equity funding commitment in the amount of $50 million

Section 1.2     Excluded Liabilities.  Purchaser shall not assume or be or
become liable for any liability or obligation of Seller, whether known, unknown,
absolute, contingent, or otherwise. All liabilities of Seller, other than those
associated with contracts assigned hereby are hereinafter referred to as
“Excluded Liabilities.”

 

Section 1.3 Excluded Assets. Seller shall retain the 7,965,000 shares of common
stock of the Purchaser currently issued or to be issued to Seller. All of these
shares of Purchaser owned by Seller are hereinafter referred to as “Excluded
Assets.”

 

1

 

--------------------------------------------------------------------------------



Section 2.  PURCHASE PRICE AND CLOSING

Section 2.1     Purchase Price.  The Purchase price for the Purchased Assets is
Two Million shares of common stock of ARBK restricted common stock par value
$.0001 and Purchaser’s forgiveness and discharge of all indebtedness owed
Purchaser under the certain $500,000 promissory note dated August 16, 2007
issued by Seller to Purchaser.

Section 2.2      Time and Place of Closing.  The closing of the purchase and
sale of the Purchased Assets (the “Closing”) will be August 21, 2007. The
effective time of the closing and the transfer of the Purchased Assets to
Purchaser is 12:00 a.m. on the Closing Date.

Section 2.3      Transfer Expenses.  Seller shall pay all sales and transfer
taxes levied on the transfer of the Purchased Assets, if any.  Ad valorem taxes,
if any, relating to the Purchased Assets shall be prorated as of the Closing
Date.

Section 2.4      Allocation of Purchase Price.  The consideration paid for the
Purchased Assets shall be allocated among the Purchased Assets in accordance
with the provisions contained in Treasury Regulation Section 1.1060-1T(d). The
parties agree to be bound by such allocation and to report the transaction
contemplated herein for federal income tax purposes in accordance with such
allocation. In furtherance of the foregoing, the parties hereto agree to execute
and deliver Internal Revenue Service Form 8594 reflecting such allocation.

 

Section 3.  REPRESENTATIONS AND WARRANTIES OF SELLER

 

For the purpose of inducing the Purchaser to purchase the Purchased Assets,
Seller represents and warrants to Purchaser as follows:

Section 3.1     Organization and Qualification.  Seller is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware and has all corporate power and authority to conduct the Business, and
to own, lease, or operate the Purchased Assets in the places where the Business
is conducted and the Purchased Assets are owned, leased, or operated. 

Section 3.2      Authority.  Seller has full power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby.  The
execution, delivery, and performance of this Agreement by Seller has been duly
and validly authorized and approved by all necessary action on the part of
Seller.  This Agreement is the legal, valid, and binding obligation of Seller
enforceable against Seller in accordance with its terms, except as
enforceability may be limited by applicable equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally, and to the exercise of judicial discretion in
accordance with general equitable principles.  Neither the execution and
delivery of the Agreement by Seller nor the consummation by Seller of the
transactions contemplated hereby will (i) violate Seller’s Certificate of
Incorporation or Bylaws, (ii) violate any provisions of law or any order of any
court or any governmental unit to which Seller is subject, or by which any of
the Purchased Assets are bound, or conflict with, result in a breach of, or
constitute a default under any indenture, mortgage, lease, agreement, or other
instrument to which Seller is a party or by which it or any of the Purchased
Assets are bound, or (iii) result in the creation of any lien, charge, or
encumbrance upon any of the Purchased Assets.

 

Section 3.3      Personal Property.  Seller has good and marketable title to all
of its Assets free and clear of all liens, claims, charges, security interests,
and other encumbrances of any kind or of any nature.  The Purchased Assets
include all rights, properties, interest in properties, and assets

 

2

 

--------------------------------------------------------------------------------



necessary to permit Purchaser to carry on the CD Rom Business as the same has
heretofore been previously conducted by Seller.

Section 3.4      Compliance with Laws.  Seller, to the best of its knowledge, is
not subject to any judgment, order, writ, injunction, or decree that adversely
affects, or might in the future reasonably be expected to adversely affect any
of the Purchased Assets or the Business.  Seller is, to the best of its
knowledge, in substantial compliance with all laws applicable to the Business
and the Purchased Assets, including without limitation, all laws related to
zoning, occupational safety, labor, wages, working hours, working conditions,
environmental protection, and fair business practices.  Seller, to the best of
its knowledge, has all permits, licenses, approvals, consents, and
authorizations which are required for the operation of Seller’s business under
federal, state, or local laws, rules, and regulations.

Section 3.5      Litigation.  Except as provided herein, there are no formal or
informal complaints, investigations, claims, charges, arbitration, grievances,
actions, suits, or proceedings pending, or to the knowledge of Seller threatened
against any of the Purchased Assets at law or in equity or admiralty, or before
or by any federal, state, municipal, or other governmental department,
commission, board, bureau, agency, or instrumentality, domestic or foreign which
would affect the purchased assets materially.  Seller is not subject to any
order, writ, injunction, or decree of any federal, state, municipal court, or
other governmental department, commission, board, bureau, agency, or
instrumentality, domestic or foreign, affecting the Purchased Assets.

Section 3.6      Brokers and Finders.  Seller has not incurred any obligation or
liability to any party for any brokerage fees, agent’s commissions, or finder’s
fees in connection with the transactions contemplated hereby.

Section 3.7      Governmental Approval and Consents.  Seller has obtained all
governmental approvals, authorizations, permits, and licenses required to permit
the operation of the Business as presently conducted.

Section 4.  REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller as follows:

Section 4.1      Organization and Qualification.  Purchaser is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware and has all necessary power and authority to conduct its
business, to own, lease, or operate its properties in the places where such
business is conducted and such properties are owned, leased, or operated.
Purchaser is listed on the OTC Bulletin Board under the symbol ARBK.

 

Seller is a fully reporting entity to the Securities and Exchange Commission.
ARBK filings can be found at www.sec.gov.

Section 4.2      Authority.  Purchaser has full power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby.  The
execution, delivery, and performance of this Agreement by Purchaser has been
duly and validly authorized and approved by all necessary action on the part of
Purchaser, and this Agreement is the legal, valid, and binding obligation of
Purchaser enforceable against Purchaser in accordance with its terms, except as
enforceability may be limited by applicable equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally, and by the exercise of judicial discretion in
accordance with equitable principles.  Neither the execution and delivery of
this Agreement by Purchaser nor the consummation by Purchaser of the
transactions contemplated hereby will (i) violate Purchaser’s articles

 

3

 

--------------------------------------------------------------------------------



of incorporation or bylaws, (ii) violate any provisions of law or any order of
any court or any governmental unit to which Purchaser is subject, or by which
its assets may be bound, or (iii) conflict with, result in a breach of, or
constitute a default under any indenture, mortgage, lease, agreement, or other
instrument to which Purchaser is a party or by which its assets or properties
may be bound.

Section 4.3.    Litigation.  There is no suit, action, proceeding, claim or
investigation pending, or, to Purchaser’s knowledge, threatened, against
Purchaser which would prevent Purchaser from consummating the transactions
contemplated by this Agreement.

Section 4.4.    Brokers and Finders.  Purchaser has not incurred any obligation
or liability to any party for brokerage fees, agent’s commissions, or finder’s
fees in connection with the transactions contemplated hereby.

Section 5.  Indemnification

 

For the purposes of this Section 5, the terms “Loss” and “Losses” shall mean any
and all demands, claims, actions or causes of action, assessments, losses,
damages, liabilities, costs, and expenses, including without limitation,
interest, penalties, and reasonable attorneys’ and other professional fees and
expenses.  All statements contained in any certificate, Exhibit or Schedule
delivered by or on behalf of Purchaser or Seller pursuant to this Agreement
shall be deemed representations and warranties hereunder by Purchaser or Seller,
as the case may be.  Any inspection, preparation, or compilation of information
or Schedules, or audit of the inventories, properties, financial condition, or
other matters relating to Seller conducted by or on behalf of Purchaser pursuant
to this Agreement shall in no way limit, affect, or impair the ability of
Purchaser to rely upon the representations, warranties, covenants, and
agreements of Seller set forth herein. 

 

Section 5.1

Agreement of Seller to Indemnify Purchaser.

(a)         Subject to the terms and conditions of this Section 5, Seller hereby
agrees to indemnify, defend, and hold harmless Purchaser from, against, and in
respect of any and all Losses asserted against, relating to, imposed upon, or
incurred by Purchaser by reason of, resulting from, or based upon: (i) the
inaccuracy or untruth of any representation or warranty of Seller contained in
or made pursuant to this Agreement or in any certificate, Schedule, or Exhibit
furnished by Seller, in connection with the execution and delivery of this
Agreement and the closing of the transactions contemplated hereby, (ii) the
breach by Seller of any covenant or agreement made in or pursuant to this
Agreement or any agreement executed by Seller, and delivered to Purchaser in
connection with the Closing of the transactions contemplated hereby; and (iii)
any Excluded Liability including without limitation the failure to comply with
the bulk sales law.

(b)         Seller’s obligation to indemnify Purchaser for Losses is subject to
the condition that Seller shall have received notice of the Losses for which
indemnity is sought on or before December 31, 2007.

(c)         Purchaser’s remedies against Seller for any Losses hereunder shall
be cumulative, and the exercise by Purchaser of its right to indemnification
hereunder shall not affect the right of Purchaser to exercise any other remedy
at law or in equity, to recover damages, or to obtain equitable or other relief,
provided, that Seller shall not be liable for damages in excess of the actual
damages suffered by Purchaser as a result of the act, circumstance, or condition
for which indemnification is sought.

 

4

 

--------------------------------------------------------------------------------



 

Section 5.2

Agreement of Purchaser to Indemnify Seller.

(a)         Subject to the terms and conditions of this Section 5, Purchaser
hereby agrees to indemnify, defend, and hold harmless Seller from, against, for,
and in respect of any and all Losses asserted against, relating to, imposed
upon, or incurred by Seller by reason of, resulting from or based upon: (i) the
inaccuracy or untruth of any representation or warranty of Purchaser, contained
in or made pursuant to this Agreement or in any certificate, Schedule, or
Exhibit furnished by Purchaser, in connection with the execution and delivery of
this Agreement or the closing of the transactions contemplated hereby, or (ii)
the breach by Purchaser of any covenant or agreement made in or pursuant to this
Agreement or any agreement executed by Purchaser, and delivered to Seller in
connection with the Closing of the transactions contemplated hereby.

(b)         Purchaser’s obligation to indemnify Seller for Losses is subject to
the condition that Purchaser shall have received notice of the Losses for which
indemnity is sought on or before December 31, 2007.

(c)         Seller’s remedies against Purchaser for any Losses hereunder shall
be cumulative, and the exercise by Seller of its right to indemnification
hereunder shall not affect the right of Seller to exercise any other remedy at
law or in equity, to recover damages, or to obtain equitable or other relief,
provided, that Purchaser shall not be liable for damages in excess of the actual
damages suffered by Seller as a result of the act, circumstance, or condition
for which indemnification is sought.

SECTION 6.  Post Closing Matters

Section 6.1     Further Assurances.  From and after the date hereof, Seller
agrees, without further consideration, to execute and deliver promptly to
Purchaser, such further consents, waivers, assignments, endorsements, and other
documents and instruments, and to take all such further actions, as Purchaser
may from time to time reasonably request, with respect to the assignment,
transfer, and delivery to Purchaser of the Purchased Assets, and the fulfillment
of any condition precedent to the obligations of Purchaser that was waived by
Purchaser in order to close the transactions contemplated herein, and the
consummation in full of the transactions provided for herein.

Section 6.2     Definitions. As used herein, the following capitalized terms are
used with the meanings thereafter ascribed:

 

“Affiliate” means any person or entity directly or indirectly Controlling,
Controlled by, or under common Control with Seller. 

“Area” means the United States, Canada, and Mexico.

“Competing Enterprise” means any person or entity that is substantially engaged
in the Tour Business.

“Control” means the power to direct the management and affairs of a person.

“Trade Secrets” means information of the Sports event promotional Business which
derives economic value, actual or potential, from not being generally known and
not being readily ascertainable by proper means to other persons who can obtain
economic value from its disclosure or use and which is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy or
confidentiality, but shall not include Excluded Information. Trade Secrets may
include both technical or non-technical data, including without limitation, (a)
any process, machine, pattern, compilation, program, method, technique, formula,
chemical formula, composition of matter, or device which (1) is not generally
known or which the Seller, with respect to the Business has a reasonable basis
to believe may not be

 

5

 

--------------------------------------------------------------------------------



generally known, (2) is being used or studied by the Business and is not
described in a printed patent or in any literature already published and
distributed externally by Seller with respect to the Business, and (3) is not
readily ascertainable from inspection of a product of the Business; (b) any
engineering, technical, or product specifications including those of features
used in any current product of the Business or which may be so used, or the use
of which is contemplated in a future product of the Business; (c) any
application, operating system, communication system, or other computer software
(whether in source or object code) and all flow charts, algorithms, coding
sheets, routines, subroutines, compilers, assemblers, design concepts, test
data, documentation, or manuals related thereto, whether or not copyrighted,
patented, or patentable, related to or used in the Business; or (d) information
concerning the customers, suppliers, products, pricing strategies of the
Business, personnel assignments and policies of the Business, or matters
concerning the financial affairs and management of the Business; provided
however, that Trade Secrets shall not include any Excluded Information. As used
herein, “Excluded Information” means information (i) which has been voluntarily
disclosed to the public by the Business, (ii) independently developed and
disclosed by parties other than the Business, or (iii) that otherwise enters the
public domain through lawful means or without misappropriation by Seller.

 

Section 6.3     Trade Secrets. Seller for itself and each Affiliate acknowledges
and agrees that all Trade Secrets related expressly to the Business, and all
physical embodiments thereof, are a part of the Purchased Assets are
confidential to and shall be and remain the sole and exclusive property of
Purchaser. Seller for itself and each Affiliate agrees that all Trade Secrets
related to the Business will be held in trust and strictest confidence, that
each Affiliate shall protect such Trade Secrets from disclosure, and that each
Affiliate will make no use of such Trade Secrets without prior written consent
of Purchaser. The obligations of confidentiality contained in this Section shall
apply from the date of this Agreement and with respect to all Trade Secrets at
all times thereafter, until such Trade Secret is no longer a trade secret under
applicable law.

Section 6.4      Remedies. Seller for itself and any Affiliate covenants and
agrees that Purchaser by virtue of the consummation of the transactions
contemplated by this Agreement will be engaged in the Business in and throughout
the Area, and that great loss and irreparable damage would be suffered by
Purchaser if Seller should breach or violate any of the terms or provisions of
the covenants and agreements set forth in this Section.  Seller for itself and
any Affiliate, further acknowledges and agrees that each such covenant and
agreement is reasonably necessary to protect and preserve unto Purchaser the
benefit of its bargain in the acquisition of the Business, including, without
limitation, the good will thereof.  Therefore, in addition to all the remedies
provided in this Agreement, or available at law or in equity, Seller for itself
and any Affiliate jointly and severally agrees Purchaser shall be entitled to a
temporary restraining order and a permanent injunction to prevent a breach or
contemplated breach of any of the covenants or agreements of Seller contained in
this Section 6.  The existence of any claim, demand, action, or cause of action
of Seller against Purchaser shall not constitute a defense to the enforcement by
Purchaser of any of the covenants or agreements herein whether predicated upon
this Agreement or otherwise, and shall not constitute a defense to the
enforcement by Purchaser of any of its rights hereunder.

Section 6.5      Blue Penciling. In the event that any one or more of the
provisions, or parts of any provisions, contained in this Agreement shall for
any reason be held to be invalid, illegal, or unenforceable in any respect by a
court of competent jurisdiction, the same shall not invalidate or otherwise
affect any other provision hereof, and the parties hereto agree that such
provisions shall be reformed to set forth the maximum limitations permitted
under applicable law.  Specifically, but without limiting the foregoing in any
way, each of the covenants of the parties to this Agreement contained herein
shall be deemed and shall be construed as a separate and independent covenant
and should

 

6

 

--------------------------------------------------------------------------------



any part or provision of any of such covenants be held or declared invalid by
any court of competent jurisdiction, such invalidity shall in no way render
invalid or unenforceable any other part or provision thereof or any other
covenant of the parties not held or declared invalid. 

Section 7.  General Provisions

Section 7.1      Bulk Sales Law Waiver. Purchaser and Seller each agree to waive
compliance by the other with the provisions of the bulk sales law or comparable
law of any jurisdiction to extent that the same may be applicable to the
transactions contemplated by this Agreement. Seller agrees to indemnify and hold
Purchaser harmless from and against any loss, damage, liability, cost, expense
or claim arising out of any failure to take any required actions under the bulk
sales or comparable law of any state.

Section 7.2      Expenses.  Except as set forth in Section 2 hereof, all
expenses incurred by the parties hereto in connection with or related to the
authorization, preparation, and execution of this Agreement and the Closing of
the transaction contemplated hereby, including without limiting the generality
of the foregoing, all fees and expenses of agents, representatives, counsel, and
accountants employed by any such party, shall be borne solely and entirely by
the party which has incurred the same. 

Section 7.3      Assignment; Binding Effect.  This Agreement shall be binding
upon the parties hereto and their respective successors, permitted assigns and
permitted transferees.

Section 7.4      Headings.  The Section, subsection, and other headings in this
Agreement are inserted solely as a matter of convenience and for reference, and
are not a part of this Agreement.

Section 7.5      Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one counterpart has been signed by each party and
delivered to the other party hereto.

Section 7.6      Governing Law.  This Agreement shall be construed under the
laws of the State of Delaware.

Section 7.7      Partial Invalidity.  Wherever possible, each provision hereof
shall be interpreted in such manner as to be effective and valid under
applicable law, but in case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal, or unenforceable provision or provisions had never been
contained herein unless the deletion of such provision or provisions would
result in such a material change as to cause completion of the transactions
contemplated hereby to be unreasonable.

Section 7.8      Survival. The covenants, representations, warranties, and
agreements contained herein shall survive the Closing of the transactions
contemplated herein, for the length of time that Purchaser or Seller, as the
case may be, may assert an indemnification claim for a breach or violation of
such covenant, representation, warranty, or agreement pursuant to Section 5
hereof.

Section 7.9      Arbitration. Any controversy, dispute, or claim arising out of
or relating to this Agreement or a claimed default hereunder, other than
requests for injunctive relief or damages for a breach of a Restrictive Covenant
including without limitation Sections 6.2, 6.3, 6.4, and 6.5 hereof, shall

 

7

 

--------------------------------------------------------------------------------



be resolved by arbitration in accordance with the rules of the American
Arbitration Association (the “AAA”), by which each party will be bound.

 

IN WITNESS WHEREOF, each party hereto has executed this Agreement, or caused
this Agreement to be executed on its behalf by its duly authorized officers, all
as of the Closing Date.

 

Purchaser: SportsQuest, Inc.

Seller: Lextra Management Group, Inc.

 

 

 

By: ________________________

By: _____________________________

 

Its CEO

Its President

 

 

8

 

 